DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP2016010831, translation included) in view of Zhang (CN102837283, translation included). 

In reference to claim 1, Watanabe et al. disclose an electric tool, to be applied to a shear bolt (S) having a fastening portion and a fragment portion (Sa), wherein the electric tool twists the fragment portion off the fastening portion after a nut (N) is locked to the fastening portion (see Abstract), the electric tool comprising: 
a tool body (50, Figure 13);
 a motor section (20), which is disposed in the tool body, including an electric motor (67), the electric motor is configured to generate a rotating force and has a motor shaft (62), and the motor shaft extends along a direction intersecting a direction (i.e. horizontal) of a rotation axis of the shear bolt (Figures 12 and 13); 
a head section (10) disposed in the tool body and disposed above the motor section, the head section is configured to transmit the rotating force of the electric motor to the shear bolt and thereby rotate the shear bolt (see Abstract); 
a handle section (30) disposed in the tool body and arranged in tandem with the motor section in a front-rear direction (Figure 12), and the handle section extends along an axial direction of the motor shaft and is configured to be gripped by a user (Figure 12); 
a battery (B) for providing electricity for driving the electric motor (Figure 12).

Watanabe et al. lack, a display device disposed above the handle section to show the information about the fastening operation of the shear bolt.
However, Zhang teaches that it is old and well known in the art at the time the invention was made to provide a power tool with a display device (134, Figure 2) disposed above a handle section (136) to show the information about a fastening operation (i.e. “torque value” see following portions of the translation; “Display unit is used to show the video data of main control unit output, and the data input pin of display unit connects the corresponding data output of main control unit”  and “obtain the torque value data of actual displayed…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Watanabe et al., with the known technique of providing the display device, as taught by Zhang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more conveniently provides information to a user about a fastening process thereby allowing the user more effectively monitor various components/parameters (i.e. motor/torque) of device during normal operation. 
In reference to claim 2, Watanabe et al. disclose that the handle section is disposed at a rear side (left side) of the motor section (Figure 12). 

In reference to claim 3, Watanabe et al. disclose that the handle section is disposed under the head section and includes a grip area (at 30) for the user to grasp (Figure 12), and Zhang shows that the display device (134) is disposed above grip area (136, Figure 2) and would be similarly provided with modified Watanabe et al.

In reference to claim 4, Zhang discloses that the display device is disposed at a rear side (i.e. a right end, when Figure 1 is rotated such that the tool is horizontal and element 111 is facing leftward) of tool body (see entire tool body in Figure 1), the handle section (136) has a rear end (i.e. a right end) located rearward of a rear end (i.e. a right end) of a head section (110), the handle section has an upper end upwardly extended with an upwardly extending mounting portion (see figures below), and the display device is mounted in the upwardly extending mounting portion (see figures below).
[AltContent: arrow][AltContent: textbox (Upwardly extending mounting portion)][AltContent: arrow]
    PNG
    media_image1.png
    740
    445
    media_image1.png
    Greyscale
                                
    PNG
    media_image2.png
    489
    441
    media_image2.png
    Greyscale


In reference to claims 7-10, Watanabe et al. disclose that the battery is disposed under the motor section and the handle section (Figure 12). 

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP2016010831, translation included) in view of Zhang (CN102837283, translation included) and Fujimoto et al. (2015/0122522). 

In reference to claim 5, Watanabe et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing that, the information being displayed by the display device comprises one or a combination selected from the group consisting of: the number of said shear bolts that have been fastened, a load applied to the electric motor when the shear bolt is fastened, and a remaining power level of the battery.
	However, Fujimoto et al. teach that it is old and well known in the art at the time the invention was made to provide a power tool (10) with a display (300) that displays one or a combination selected from the group consisting of: the number of said shear bolts that have been fastened, a load applied to the electric motor (at 41) when the shear bolt is fastened (see paragraph 41), and a remaining power level of the battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information being displayed, of Watanabe et al., with the known technique of providing the display device that displays one or a combination selected from the group consisting of: the number of said shear bolts that have been fastened, a load applied to the electric motor (at 41) when the shear bolt is fastened (see paragraph 41), and a remaining power level of the battery, as taught by Fujimoto et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively/accurately tightens a fastening member to a desired set torque without loosening the fastening member. 

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP2016010831, translation included) in view of Zhang (CN102837283, translation included) and Huang et al. (2012/0079923). 

In reference to claim 6, Watanabe et al. disclose the claimed invention as previously mentioned above, but lack, the display device including a warning device, and the warning device is one or a combination selected from the group consisting of a buzzer and a light.
However, Huang et al. teach that it is old and well known in the art at the time the invention was made to provide a power tool (10) with a display device (52) that includes a warning device (at 527 or at 528), and the warning device is one or a combination selected from the group consisting of a buzzer and a light (paragraphs 20 and 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the display, of Watanabe et al., with the known technique of providing the display device that includes a warning device, as taught by Huang et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively alerts and warns a user upon exceeding pre-set values thereby preventing an over operation from occurring and thus extends the useful life of the fastening member and the tool itself. 

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP2016010831, translation included) in view of Zhang (CN102837283, translation included) and Makita (CN102528773, translation included). 

In reference to claim 11, Watanabe et al. disclose the claimed invention as previously mentioned above and further disclose a control unit (68), and a fan (67) configured to work in conjunction with the electric motor (see the following portion of the translation disclosing; “A cooling fan 67 for cooling the motor is attached to the upper part of the output shaft 62.”), but lack, keeping the fan in operation for a preset amount of time after the fastening operation in order for the fan to cool the electric motor.
	However, Makita teaches that it is old and well known in the art at the time the invention was made to provide a power tool (101) with a fan (not shown) that is kept running for a preset amount of time (i.e. from t5 to t6) after a fastening operation (see the following portion of the translation disclosing; “According to above-mentioned control mode, the rotating speed r1 kept within the time period by time point t5 to time point t6, for the holding state as screw fastening operation next time. In addition, as required, for above-mentioned holding state, the cooling device (diagram is omitted) of fan-type can be driven by drive motors.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fan, of Watanabe et al., with the known technique of providing a fan that is kept running after a fastening operation, as taught by Makita, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a fan that runs in operation for a preset amount of time after a fastening operation thereby more effectively cooling the motor thereby preventing damage from occurring and thus extending the useful life of the device. 

In reference to claim 16, Watanabe et al. disclose that the motor shaft (62) extends upward in a up and down direction, and the fan (67) is attached to an upper portion of the motor shaft (Figure 13.). 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP2016010831, translation included) in view of Zhang (CN102837283, translation included), Makita (CN102528773, translation included) and Miyazaki et al. (2008/0173139). 

In reference to claim 12, Watanabe et al. disclose the claimed invention as previously mentioned above, but lack, a determination section for determining whether a fastening operation on the nut and the shear bolt is completed, wherein the determination section determines the fastening operation to be completed when the fragment portion is twisted off the fastening portion, the determination section has a criterion for commencement and a criterion for completion as criteria by which to determine whether the fastening operation is completed, the criterion for commencement is that a working current supplied from the battery to the electric motor is larger than a predetermined current threshold value, the criterion for completion is that the working current changes from a value greater than the predetermined current threshold value to a value smaller than the predetermined current threshold value while the electric motor is in operation; and the control unit keeps the electric motor in operation after the determination section determines that the fragment portion is twisted off the fastening portion, in order to keep the fan in operation for the preset amount of time.
However, Miyazaki et al. teach that it is old and well known in the art at the time the invention was made to provide a power tool (1) with a determination section (8) that determines whether a fastening operation is completed (note; any fastening operation including the fragment portion being twisted off from the fastening portion as in  Watanabe et al. could be provided), the determination section has a criterion for commencement and a criterion for completion as criteria by which to determine whether the fastening operation is completed, the criterion for commencement is that a working current supplied from a battery to an electric motor is larger than a predetermined current threshold value (paragraph 42), the criterion for completion is that the working current changes from a value greater than the predetermined current threshold value to a value smaller than the predetermined current threshold value while the electric motor is in operation (paragraphs 5, 13, 42, 44 and 47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Watanabe et al., with the known technique of providing the determination section, as taught by Miyazaki et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having improved accuracy and efficiency by more effectively monitoring tightening operations of the power tool.  
Furthermore, as previously discussed above, Makita teaches that it is old and well known in the art at the time the invention was made to provide a power tool (101) with a fan (not shown) that is kept running for a preset amount of time (i.e. from t5 to t6) after a fastening operation (i.e. which could be after the fastening operation, as taught by Miyazaki et al., also see the following portion of the translation of Makita  for disclosing; “According to above-mentioned control mode, the rotating speed r1 kept within the time period by time point t5 to time point t6, for the holding state as screw fastening operation next time. In addition, as required, for above-mentioned holding state, the cooling device (diagram is omitted) of fan-type can be driven by drive motors.”) and note that the fan could be kept running for any pre-set time (depending on how hot the motor has become), after the determination section determines a fastening operation is complete (as taught by Miyazaki et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fan, of Watanabe et al., with the known technique of providing a fan that is kept running after a fastening operation [i.e. which could be after the fastening operation, as taught by Miyazaki et al.], as taught by Makita, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a fan that runs in operation for a preset amount of time after a fastening operation thereby more effectively cooling the motor thereby preventing damage from occurring and thus extending the useful life of the device. 

In reference to claim 14, Makita teaches that the fan could be kept running for any pre-set time, depending on how hot the motor has become, and Miyazaki et al. further disclose that the control unit determines the magnitude of the working current (threshold) supplied to the electric motor during the fastening operation (paragraphs 12, 13, 41, 42 and 44). 

Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP2016010831, translation included) in view of Zhang (CN102837283, translation included), Makita (CN102528773, translation included), Miyazaki et al. (2008/0173139) and Foreign Publication (KR20130027456, translation included and hereafter referred to as FP ‘456). 

In reference to claim 13, Watanabe et al. as modified by Makita teach that the fan could be kept running for any pre-set time, but lack, a timer for determining a time between commencement and completion operations. 
	However, FP ‘456 teaches that it is old and well known in the art at the time the invention was made to provide a power tool (100) having a control unit (200) and a timer (230) for determining a time between commencement and completion operations (see portions of translation for disclosing; “a timer 230 for counting time” and  “The control unit 200 determines whether the signal received from the sound sensing sensor 150 reaches a target axial force after a predetermined period of time counted by the timer 230”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Watanabe et al., with the known technique of providing the timer, as taught by FP ‘456, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more accurately and effectively stops the tightening operation thereby preventing damage from occurring to the fastener and the tool. 

Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP2016010831, translation included) in view of Zhang (CN102837283, translation included), Makita (CN102528773, translation included), Miyazaki et al. (2008/0173139) and Uehlein-Proctor et al. (7649337). 

In reference to claim 15, Watanabe et al. as modified by Makita teach that the fan could be kept running for any pre-set time, but lack, the control unit having a temperature sensor.
	However, Uehlein-Proctor et al. teach that it is old and well known in the art at the time the invention was made to provide a power tool (10) having a control unit (320) having a temperature sensor (350, Column 7, Lines 23-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Watanabe et al., with the known technique of providing the temperature sensor as taught by Uehlein-Proctor et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more accurately and effectively indicates to user that an overload condition has occurred thereby preventing damage from occurring and thus extending the useful life of the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takashi et al. (JP2019123027, translation included) discloses a power tool (Figure 1) including a display unit (88) on a handle (30,  “The control circuit 80 is also connected to a display unit 88 provided on the tool body 10 or the handle unit 30.” ) and with a control unit (80) that determines and monitors several parameters (e.g. current, battery voltage and temperature (In the A / D conversion process, it is determined whether the motor current, the battery voltage, and the temperature of the motor drive unit 70 obtained by A / D conversion are within the normal range, and either is normal. If not within the range, it is determined that an abnormality has occurred in the drive system of the motor 22.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723